                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Beanka Hassan,                                 )
                                               )       ORDER
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )       Case No.: 1:19-cv-011
North Dakota Department of Corrections         )
and Rehabilitation,                            )
                                               )
               Defendant.                      )


       The court held a status conference with the parties by telephone on July 8, 2021. Pursuant

to its discussion with the parties, the settlement conference in this case that was scheduled for July

22, 2021, shall be rescheduled for November 10, 2021, at 9:00 AM in Bismarck (courtroom #2)

before the undersigned.

       The conference shall be attended, in-person or virtually, by all parties, together with trial

counsel (if they are represented) for each party. At least one person for each party shall appear in

person to facilitate the virtual appearance by others. Requests for relief from this requirement must

be made in advance.

       An insured party need not attend unless the settlement decision will be made in part by the

insured. When the settlement decision will be made in whole or in part by an insurer, the insurer

shall attend. The persons attending shall be vested with the necessary settlement authority. Any

relief from these requirements must be obtained in advance. Failure to attend the conference as

provided may result in an award of costs, fees, and/or other sanctions.

       Each party shall submit a concise confidential settlement statement to the Court at least two

days prior to the final settlement conference. The settlement statement shall not become a part of the

                                                   1
file of the case, but shall be for the exclusive use of the Court in preparing for and conducting the

settlement conference.

       The settlement statement should contain a concise recitation of the facts, a discussion of the

strengths and weaknesses of the case, the parties' positions on settlement, including a present

settlement proposal, and a report on settlement efforts to date. Exhibits may be attached to the

settlement statement. The parties are directed to be candid in their statements.

       The parties shall submit their settlement statement to the court via fax (701-530-2325),

e-mail (ndd_J-Hochhalter@ndd.uscourts.gov), or mail (P.O. Box 670, Bismarck, North Dakota

58502-0670) for delivery at least two (2) days prior to the settlement conference. The settlement

statement shall not be filed with the Clerk's office. Copies of the settlement statement shall not be

provided to the other parties in the case.

       Counsel are directed to confer with their clients in advance of the conference to explore the

parties' settlement positions, and the parties are encouraged to exchange settlement proposals prior

to the conference. These steps will enable the conference to progress more expeditiously.

       IT IS SO ORDERED.

       Dated this 8th day of July, 2021.



                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
